

EXHIBIT 10.7
FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of January
12, 2018, is entered into by and between SAN JOSE WATER COMPANY, a California
corporation (the “Borrower”), and JPMORGAN CHASE BANK, N.A., as lender (in such
capacity, the “Lender”). Unless otherwise specified herein, capitalized terms
used in this Amendment shall have the meanings ascribed to them in the Credit
Agreement (as hereinafter defined) as amended hereby.
A.    WHEREAS, the Borrower and the Lender are parties to that certain Credit
Agreement, dated as of June 1, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
B.    WHEREAS, the Borrower has requested an amendment to the Credit Agreement
as set forth herein; and
C.    WHEREAS, subject to the terms and conditions set forth herein, the Lender
has agreed to amend the Credit Agreement as set forth herein.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound, hereby agree as follows:
1.Amendment to Credit Agreement. Subject to the terms and conditions of this
Amendment, Section 6.02(k) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“(k)    additional Liens so long as the principal amount of Indebtedness and
other obligations and liabilities secured thereby does not exceed $10,000,000 in
the aggregate at any time outstanding.”
2.Conditions Precedent to Effectiveness. This Amendment shall become effective
upon Lender’s receipt of a fully executed copy of this Amendment.


3.Fees and Expenses. The Borrower agrees to pay on demand all reasonable and
documented out-of-pocket costs and expenses of the Lender in connection with
this Amendment, including, but not limited to, reasonable legal fees and
expenses in connection with the preparation, negotiation, execution, closing,
delivery and administration of this Amendment.


4.Representations. The Borrower hereby represents and warrants to the Lender
that: (a) it has all necessary power and authority to execute and deliver this
Amendment and perform its obligations hereunder, (b) no Default or Event of
Default exists both before and after giving effect to this Amendment, (c) this
Amendment and the Loan Documents, as amended hereby, constitute the legal, valid
and binding obligations of the Borrower and are enforceable against the Borrower
in accordance with their terms, (d) all representations and warranties of the
Borrower contained in the Credit Agreement, as amended hereby, and all other
Loan Documents are true and correct as though made on and as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date) and (e) the
execution and delivery of this Amendment will not contravene or result in a
violation of any contract or agreement to which the Borrower is a party.


5.Ratification. Except as expressly modified in this Amendment, all of the
terms, provisions and conditions of the Credit Agreement, as heretofore amended,
shall remain unchanged and in full force and effect. Except as herein
specifically agreed, the Credit Agreement and each other Loan Document are
hereby ratified and confirmed and shall remain in full force and effect
according to their terms. Except as specifically set forth herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power, privilege or remedy of the Lender under the Credit
Agreement or any of the other Loan Documents, or constitute a waiver of any
provision of the Credit Agreement or any of the other Loan Documents. This
Amendment shall not constitute a course of dealing with the Lender at variance
with the Credit Agreement or the other Loan Documents such as to require further
notice




--------------------------------------------------------------------------------




by such Person to require strict compliance with the terms of the Credit
Agreement and the other Loan Documents in the future. The Borrower acknowledges
and expressly agrees that the Lender reserves the right to, and does in fact,
require strict compliance with all terms and provisions of the Credit Agreement
and the other Loan Documents. The Borrower hereby affirms that it is indebted to
the Lender under the terms and conditions of the Credit Agreement and the other
Loan Documents, each of which constitutes the valid and binding obligation of
the Borrower, enforceable in accordance with their respective terms, and that no
offsets, expenses or counterclaims to its obligations thereunder exist.


6.Governing Law. This Amendment shall be governed by and construed in accordance
with the internal laws (and not the law of conflicts) of the State of
California, but giving effect to federal laws applicable to national banks.


7.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT, THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT
(INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.


8.JUDICIAL REFERENCE. IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF
THE STATE OF CALIFORNIA (THE “COURT”) BY OR AGAINST THE BORROWER OR THE LENDER
IN CONNECTION WITH ANY CONTROVERSY, DISPUTE OR CLAIM DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE CREDIT AGREEMENT, THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY) (EACH, A “CLAIM”) AND THE WAIVER SET
FORTH IN SECTION 7 IS NOT ENFORCEABLE IN SUCH ACTION OR PROCEEDING, THE BORROWER
AND THE LENDER (BY ITS ACCEPTANCE HEREOF) AGREE AS FOLLOWS:


(a)WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN CLAUSE (B) BELOW, ANY CLAIM
WILL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH THE
PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.2,
INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTES OR RULES HEREAFTER
ENACTED. THE BORROWER AND THE LENDER INTEND THIS GENERAL REFERENCE AGREEMENT TO
BE SPECIFICALLY ENFORCEABLE IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638, INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTE OR
RULE HEREAFTER ENAXTED. EXCEPT AS OTHERWISE PROVIDED IN THIS AMENDMENT, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, VENUE FOR THE REFERENCE
PROCEEDING WILL BE IN THE STATE OR FEDERAL COURT IN THE COUNTY OR DISTRICT WHERE
VENUE IS OTHERWISE APPROPRIATE UNDER APPLICABLE LAW.


(b)THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE PROCEEDING:
(A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL
PROPERTY; (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING, WITHOUT LIMITATION,
SET-OFF); (C) APPOINTMENT OF A RECEIVER; AND (D) TEMPORARY, PROVISIONAL OR
ANCILLARY REMEDIES (INCLUDING, WITHOUT LIMITATION, WRITS OF ATTACHMENT, WRITS OF
POSSESSION, TEMPORARY RESTRAINING ORDERS OR PRELIMINARY




--------------------------------------------------------------------------------




INJUNCTIONS). NEITHER THIS AMENDMENT NOR THE CREDIT AGREEMENT LIMITS THE RIGHT
OF THE BORROWER OR THE LENDER TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) OF THIS SECTION AND ANY SUCH EXERCISE OR
OPPOSITION DOES NOT WAIVE THE RIGHT OF THE BORROWER OR THE LENDER TO A REFERENCE
PROCEEDING PURSUANT TO THIS AMENDMENT OR THE CREDIT AGREEMENT.


(c)UPON THE WRITTEN REQUEST OF THE BORROWER OR THE LENDER, THE BORROWER AND THE
LENDER SHALL SELECT A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.
IF THE BORROWER AND THE LENDER DO NOT AGREE UPON A REFEREE WITHIN TEN DAYS OF
SUCH WRITTEN REQUEST, THEN THE BORROWER OR THE LENDER MAY REQUEST THE COURT TO
APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B),
INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTE OR RULE HEREAFTER ENACTED.


(d)ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL,
SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN THE BORROWER OR THE
LENDER SO REQUESTS, A COURT REPORTER WILL BE USED AND THE REFEREE WILL BE
PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL
HAVE THE OBLIGATION TO ARRANGE FOR AND PAY COSTS OF THE COURT REPORTER, PROVIDED
THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE
PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.


(e)THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE BORROWER AND
THE LENDER SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND MAY ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA. THE REFEREE SHALL APPLY THE RULES OF EVIDENCE
APPLICABLE TO PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE
ALL ISSUES IN ACCORDANCE WITH APPLICABLE STATE AND FEDERAL LAW. THE REFEREE
SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY
MOTION WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING, WITHOUT LIMITATION,
MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY JUDGMENT. THE REFEREE SHALL REPORT THE
REFEREE’S DECISION, WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND
CONCLUSIONS OF LAW.


(f)THE BORROWER AND THE LENDER RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A
GENERAL REFERENCE PROCEEDING PURSUANT TO THIS SECTION 8 WILL BE DECIDED BY A
REFEREE AND NOT BY A JURY.


9.Miscellaneous.


(a)Counterparts; Integration. This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by fax, emailed pdf or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Amendment.


(b)Successors and Assigns. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted under the Credit Agreement.






--------------------------------------------------------------------------------




(c)Incorporation. This Amendment shall form a part of the Credit Agreement, and
all references to the Credit Agreement shall mean that document as hereby
modified. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby. This Amendment is a Loan Document.


(d)No Prejudice; No Impairment. This Amendment shall not prejudice, limit,
restrict or impair any rights, privileges, powers or remedies of the Lender
under the Credit Agreement or any other Loan Documents as hereby amended. The
Lender reserves, without limitation, all rights which the Lender has now or in
the future against any guarantor or endorser of the Obligations.


[Signatures Immediately Follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this First Amendment to Credit
Agreement as of the date first written above.
 
SAN JOSE WATER COMPANY




By: /s/ James P. Lynch
Name: James P. Lynch
Title: CFO and Treasurer





















































Signature Page to First Amendment to Credit Agreement




--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A.




By: /s/ Kathryn M. McAndrew
Name: Kathryn M. McAndrew
Title: Vice President
 





































































































Signature Page to First Amendment to Credit Agreement


